Citation Nr: 1403751	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  04-38 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression with possible PTSD.


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, denying the claim currently on appeal.  

In August 2006 the Veteran testified before a Decision Review Officer (DRO). 

This issue was previously remanded by the Board in February 2009, February 2011, and October 2012 for additional evidentiary development.

The Veteran was originally represented by the Oregon Department of Veterans' Affairs; however, in May 2013 power of attorney was changed to the representative as listed on the title page. 

The Board notes that in August 2013 the Veteran's attorney stated that the Veteran has moved.  The new address is listed in the August 2013 correspondence. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

At the outset the Board notes that in October 2013 the Veteran's attorney sent in a September 2013 private examination; however, there is no evidence of a waiver of review by the Agency of Original Jurisdiction (AOJ).  The agency of original jurisdiction is required to furnish a supplemental statement of the case (SSOC) when additional relevant evidence is received after the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  See 38 C.F.R. § 19.31(b).  The requirements of this regulation have not been met.  Thus, the Board finds that the issue on appeal must be remanded in order for the AOJ to review the evidence and issue an SSOC.  

Additionally, the Board finds that the issue on appeal must be remanded in order for a new VA examination and for a VA medical opinion to be rendered; specifically, to determine the current psychiatric diagnoses and whether any psychiatric diagnosis is at least likely as not related to the Veteran's military service. 

A review of the record reveals that the Veteran has been diagnosed with psychiatric conditions since filing his claim of service connection for a psychiatric disorder in August 2001.  According to a July 2001 VA outpatient treatment record, the Veteran was suffering from depression with possible PTSD. An earlier record dated November 2000 indicates that the Veteran had felt depressed "for a number of years." A September 2001 VA treatment record also notes a diagnosis of depression.  February 2003 and August 2004 records also reflect diagnoses of depressive disorder and a substance induced psychotic disorder. 

The Veteran was afforded a VA examination for his claimed psychiatric condition in January 2005.  The Veteran was noted to have a history of depression with PTSD features.  The examiner concluded that the Veteran did in fact meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria for major depressive disorder.  Regrettably, no opinion was offered as to the possible etiology of this condition.  Diagnoses of alcohol dependence and cocaine dependence, in remission since November 2004, were also assigned. 

At the Veteran's April 2012VA examination the examiner was unable to assign any Axis I diagnosis, noting that the Veteran appeared to be malingering his symptoms. As such, any diagnosis would be based on speculation.  No mention was made of the Veteran's prior diagnoses of a depressive disorder or depression with possible PTSD. 

In March 2013 the VA examiner stated that an opinion could not be offered without resorting to speculation; this was based in part on the Veteran's clinical presentation and self-report were rendered to be non-credible.  He was found to be elusive, appeared to be minimizing his substance abuse history when compared to his records, and invalidated his testing in a manner consistent with individuals who exaggerate or feign mental health symptoms.  In addition, it was noted that there may be multiple contributors to his emotional distress (i.e., head injury, substance abuse), but it could not be clarified within a reasonable degree of psychological certainty given the highly questionable nature of his self-report.  His reported military stressors were not presented in a way that that would suggest they were severe enough to account for the severe distress the Veteran claimed on examination.  He concluded that although the Veteran may indeed have credible mental health symptoms, determining which symptoms were credible, which ones were exaggerated or feigned, and determining their time of onset and etiology could not be determined without resorting to mere speculation.

The Veteran underwent a private PTSD evaluation in September 2013 and was diagnosed with delayed onset PTSD, chronic with secondary depression and anxiety; major depressive disorder secondary to PTSD; cognitive disorder NOS; and a history of alcohol and cocaine abuse in sustained full remission.  It was noted that the Veteran's responses to the MMPI-2 were invalid due to an elevated score; it may have been an attempt of him to exaggerate his symptoms but the private examiner thought it was more likely due to confusion and paying attention while take the test and feeling overwhelmed by the test.  He noted that the Veteran reported being assaulted in Bosnia and being in fear of his life in Cuba. He opined that the Veteran's "PTSD symptoms" with depression and anxiety, along with his cognitive disorder, is more likely than not secondary to his traumatic experience while serving in the military, including deployment to Yugoslavia, Bosnia, and Croatia. 

The Board finds that it is still unclear what the Veteran's diagnosed psychiatric conditions are and whether they are at least likely as not related to his military service; thus, the Veteran should be afforded a new VA examination by a different VA examiner.  The VA examiner must discuss all current diagnoses and all past diagnoses of record.  For each diagnosis it must be determined whether it is at least likely as not related to the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding, pertinent VA or private treatment records.  

2.  The RO should schedule the Veteran for a VA examination, by a different VA examiner than the previous VA examiners, to determine the existence and etiology of any psychiatric condition.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.

The VA examiner should identify all psychiatric disorders; to include diagnoses of depression/depressive disorder and PTSD. 

For each psychiatric disorder, including previous diagnoses of record, the VA examiner should determine if it is as least as likely as not (50 percent or greater probability) due to any aspect of the Veteran's military service.

For each psychiatric disorder, including previous diagnoses of record, the VA examiner should determine if it is as least as likely as not (50 percent or greater probability) caused by or aggravated by the Veteran's service-connected residuals of a head injury.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.   The VA examiner must also discuss all opinions of record. 

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


